Citation Nr: 0617151	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  06-16 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability. 


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  In decision dated on 
March 13, 2006, the Board denied a rating in excess of 20 
percent for a low back disability.  However (unbeknownst to 
the Board), the veteran had died three days before this 
decision was issued.  In a separate decision with a different 
docket number (04-00 046A), the Board is vacating the 
decision of March 13, 2006.  See 38 C.F.R. § 20.904 (2005).  
In the present decision (Docket Number 06-16 892), the Board 
is dismissing the claim on appeal.


FINDING OF FACT

In April 2006 the Board received official notification that 
the veteran died on March [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an August 2002 rating decision, the RO denied a higher 
rating for a low back disability.  The veteran perfected an 
appeal concerning this issue but unfortunately he died during 
the pendency of the appeal.  In April 2006, the Board 
received a copy of his death certificate which indicated that 
he had died on March [redacted], 2006.

As a matter of law, veterans' claims do not survive their 
deaths.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


